                              Case 3:20-cv-09246-SK Document 14 Filed 12/31/20 Page 1 of 3




                     1   SPINELLI, DONALD & NOTT
                         A Professional Corporation
                     2   ROSS R. NOTT (State Bar No. 172235)
                         SEAN M. SPECIALE (State Bar No. 329368)
                     3   601 University Avenue, Suite 225
                         Sacramento, CA 95825
                     4   Telephone: (916) 448-7888
                         Facsimile: (916) 448-6888
                     5
                         Attorneys for Defendants
                     6   VENTURE ENGINEERING & CONSTRUCTION, INC.
                         and DAVID D. MONIOT
                     7

                     8   ROBERT O LAMPL LAW OFFICE
                         ROBERT O LAMPL, PRO HAC VICE
                     9   JAMES R. COONEY, PRO HAC VICE
                         ALEXANDER L. HOLMQUIST, PRO HAC VICE
                10       Benedum Trees Building
                         223 Fourth Avenue, 4th Floor
                11       Pittsburgh, PA 15222
                         Telephone: (412) 392-0330
                12       Facsimile: (412) 392-0335
                13       Attorneys for Defendants
                         VENTURE ENGINEERING & CONSTRUCTION, INC.
                14       and DAVID D. MONIOT
                15

                16                                  UNITED STATES DISTRICT COURT
                17                                 NORTHERN DISTRICT OF CALIFORNIA
                18

                19       BIG RUN POWER PRODUCERS, LLC, a              Case No. 3:20-cv-09246-SK
                         North Carolina LLC; MARICOPA RNG 1,
                20       LLC, a Delaware LLC; BUTTERFIELD RNG         VENTURE ENGINEERING &
                         1, LLC, a Delaware LLC; RED RIVER            CONSTRUCTION, INC. AND DAVID D.
                21       BIOREFINERY, LLC, a Delaware LLC;            MONIOT’S MOTION FOR
                         ULTRA CAPITAL, LLC, a Delaware LLC,          ENLARGEMENT OF TIME TO
                22                                                    RESPOND TO COMPLAINT
                                     Plaintiffs,
                23                                                    Date:
                               vs.                                    Time:
                24                                                    Courtroom:   C – 15th Floor
                         VENTURE ENGINEERING &                        Judge:       Magistrate Sallie Kim
                25       CONSTRUCTION, INC., a Pennsylvania
                         corporation; DAVID D. MONIOT, an
                26       individual; and Does 1-20,
                27                   Defendants.
                28
SPINELLI, DONALD &
       NOTT                                                        -1-                   Case No. 3:20-cv-09246-SK
                                                      MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT
                               Case 3:20-cv-09246-SK Document 14 Filed 12/31/20 Page 2 of 3




                     1   TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:

                     2          PLEASE TAKE NOTICE that Defendants, VENTURE ENGINEERING &

                     3   CONSTRUCTION, INC. and DAVID D. MONIOT, by and through their undersigned counsel,

                     4   hereby file this Motion for Enlargement of Time to Respond to Complaint, and in support thereof

                     5   aver the following:

                     6          1.      The Plaintiffs initiated this case on November 20, 2020 by filing a Complaint in the

                     7   Superior Court of California, County of San Francisco at Case No. CGC-20-588265.

                     8          2.      Defendant, Venture Engineering & Construction, Inc. (“Venture”) was served on

                     9   November 24, 2020.

                10              3.      Counsel for David D. Moniot (“Moniot”) accepted service on his behalf on

                11       December 16, 2020.

                12              4.      Defendants removed this action to the United States District Court for the Northern

                13       District of California, by Notice of Removal filed on December 21, 2020. (ECF No. 1).

                14              5.      Plaintiffs filed a Motion for Remand on December 22, 2020. (ECF No. 8).

                15              6.      The Defendants require, and respectfully request, an enlargement of the time in

                16       which they are to answer or otherwise respond to the Plaintiffs’ Complaint, pursuant to Fed. R. Civ.

                17       P. 6(b) and Civil L.R. 6-3.

                18              7.      Specifically, Defendants request an enlargement of time to fourteen (14) days

                19       following the disposition of the Motion for Remand.

                20              8.      The Defendants desire an enlargement of time for the following reasons:

                21                      A.      This is a complex case. (Holmquist Declaration, ¶¶ 2-3).

                22                      B.      Complications related to the ongoing COVID-19 pandemic. (Holmquist

                23                              Declaration, ¶ 4).

                24                      C.      In-house counsel for Venture underwent a significant medical procedure.

                25                              (Holmquist Declaration, ¶ 5).

                26                      D.      Lost time due to the holiday season. (Holmquist Declaration, ¶ 6).

                27                      E.      Defendants’ counsel is admitted pro hac vice and had to find and retain local

                28                              counsel. (Holmquist Declaration, ¶ 8).
SPINELLI, DONALD &
       NOTT                                                             -2-                   Case No. 3:20-cv-09246-SK
                                                           MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT
                                Case 3:20-cv-09246-SK Document 14 Filed 12/31/20 Page 3 of 3




                     1                  F.      There is a pending Motion for Remand filed by Plaintiffs. (Holmquist

                     2                          Declaration, ¶ 9).

                     3                  G.      Defendants are currently exploring their insurance coverage. (Holmquist

                     4                          Declaration, ¶ 10).

                     5          9.      Counsel for Defendants met and conferred with counsel for Plaintiffs but were

                     6   unable to obtain a stipulation. (Holmquist Declaration, ¶ 11).

                     7          10.     Defendants will suffer prejudice if this Motion is not granted. (Holmquist

                     8   Declaration, ¶ 12).

                     9          11.     No previous time modifications have been made in this case. (Holmquist

                10       Declaration, ¶ 13).

                11              12.     Granting the requested enlargement would slightly delay the schedule for this case.

                12       (Holmquist Declaration, ¶ 14).

                13              13.     Federal Rule of Civil Procedure 6(b)(1) provides that this Court may, for good cause,

                14       extend the time for a party to act.

                15              14.     “This rule, like all Federal Rules of Civil Procedure, [is] to be liberally construed to

                16       effectuate the general purpose of seeing that cases are tried on the merits.” Ahanchian v. Xenon

                17       Pictures, Inc., 624 F.3d 1253 (9th Cir. 2010) (internal citations omitted).

                18              WHEREFORE, it is respectfully requested that this Honorable Court enter an Order

                19       enlarging the time in which Defendants may respond to the Complaint to fourteen (14) days

                20       following the disposition of Plaintiffs’ Motion for Remand.

                21

                22

                23       DATED: December 30, 2020                        SPINELLI, DONALD & NOTT

                24                                                       By:      /s/ROSS R. NOTT
                                                                               ROSS R. NOTT
                25                                                             SEAN M. SPECIALE
                                                                               Attorneys for Defendants
                26                                                             VENTURE ENGINEERING &
                                                                               CONSTRUCTION, INC. and DAVID D.
                27                                                             MONIOT
                28
SPINELLI, DONALD &
       NOTT                                                                 -3-                   Case No. 3:20-cv-09246-SK
                                                               MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT
